Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment Re: IDS cited 4/14/21
The references cited 4/14/21 were considered.  See, for example, the Notice of Reasons for Refusal of Japanese Patent Application 2019-197613 (at top of page 5), the discussion of “Ref. 4” (JP 2007-313390).  JP 2007-313390 at [0004], for example, discloses that it was known to synthesize CHA zeolite membranes and that it was known to synthesize zeolite membranes free from defects by applying a zeolite seed crystal followed by a hydrothermal synthesis.  At Example 3 (page 13 of translation), FAU seed crystals and a hydrothermal synthesis process is described but it is a PHI zeolite membrane that is synthesized, not a CHA type membrane.  Accordingly, the reference cited does not disclose synthesis of a CHA zeolite membrane by a hydrothermal process from FAU seed crystals.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152